PER CURIAM.
It has come to the Court's attention that a conflict exists between section 39.03(6)(a), Florida Statutes (1985), and Florida Rule of Juvenile Procedure 8.040(a). Prior to the enactment of chapter 85-206, both section 39.03 and rule 8.040(a) provided that no child shall be detained without court order for longer than twenty-four hours “excluding Sundays and holidays.” In the 1985 session the legislature repealed the quoted language, thus creating the conflict with rule 8.040(a). We have held that the requirement to hold a juvenile detention hearing within twenty-four hours is a substantive matter that is within the prerogative of the legislature. Department of Health and Rehabilitative Services v. Golden, 350 So.2d 344 (Fla.1976). Therefore the statute must take precedence over rule 8.040(a), which we hereby amend to provide as follows:
(a) Time Limitation. No child taken into custody shall be detained, as a result of the incident for which he is taken into custody, longer than twenty-four hoursT excluding Sundays-and legal holidays, unless a detention order so directing is made by the judge upon a petition therefor and following a hearing.
This amendment is to be effective immediately.
It is so ordered.
BOYD, C.J., and ADKINS, OVERTON, McDONALD and SHAW, JJ., concur.